DETAILED ACTION
Receipt is acknowledged of applicant’s argument/remarks filed on July 29, 2022, claims 1-13 and 15-21 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of the new ground(s) of rejection. Applicant has amended claims 1, 5, 7, 8, 12, 13, and 16 and cancelled claim 14. 
	In view of the amendment of the claim 8, the objection of the claim had been withdrawn. 
Per applicant response, the term “the processor” within claim 7 is interpreted as the electronic controller; the rejection of the claim under 35 U.S.C. 112(b) had been withdrawn.  

Claim Objections

Claim 20 is objected to because the term “or” within the limitation “… the communication interface to control or sequence intersection light … ”  appears to be a typographic error. Given the disclosure of the specification, it appears that the term “or” was intended to be “a.” Appropriate correction is required.
Under compact prosecution, claim 20 is examined as “… the communication interface to control a sequence intersection light …”

 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9, 12-13, 15-16, 19 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Takii et al. (Pub No.: US 2019/0215671 A1) in view of Fujita et al. (Pub. No.: US 2018/0208199 A1) and further in view of Shaffer et al. (Pub No.: US 2005/0131643).

Regarding claims 1, 9 and 12, Takii et al. disclose an inter-vehicle communication system for securing a smooth traveling of autonomous driving vehicle and manual driving vehicle in a public road (see par. 3 and 6) comprising: 
an electronic controller (e.g., vehicle controller 3 / electronic control unit) in communication with first set of sensors, a second set of sensors, at least one wireless communications interface, and a memory storing road maps with route plans including paths from starting points to destinations within a transportation system that includes roadways, intersection and infrastructure devices  (e.g., Figure 2 depicts the vehicle controller 3 / electronic control unit in communication with GPS 9, Radar / Lidar unit, wireless communication unit 10 and a memory / storage device 11; wherein the vehicle control program, vehicle control data and/or surrounding environment information indicative of a surrounding environment of the vehicle are stored in the memory / storage unit 11. For instance, the storage device configured to store 2D or 3D map information and output the map information in response to the request vehicle controller (e.g., claim 9 limitation), which require a path from a start point to a destination in order for the vehicle to autonomously navigate in an environment region; wherein the detected surrounding environment include road, intersection, traffic light(s) / sign(s), and other structure / object within the environment  - see par. 30-31, 50, 40, 44-47, 49, 3-4, 74 and Figure 1 and 11); 
wherein the controller uses the first set of sensors to determine the location of the AV within the transport system (e.g.,  GPS 9 configured to acquire a current position information of the vehicle 1; wherein the vehicle controller 3 / electronic control unit automatically control the traveling of the vehicle based on the current position information while the vehicle travels across road, intersection, traffic light / sign(s), and other structure / object within the environment – see par.  50, 47 and Figure 1); 
wherein the controller uses the second set of sensors to monitor an environment in the vicinity of the AV (e.g., the vehicle controller 3 / electronic control unit configured to detect the surrounding environment of the vehicle by processing information from Radar / Lidar unit, external weather sensor and a camera 6; wherein the detected surrounding environment include road, intersection, traffic light, and other structure / object within the environment – see par. 44-47, 40 and Figures 1 and 11); 
wherein the AV is in wireless communications with other AVs, MVs, and the infrastructure devices in the environment (e.g., the wireless communication unit 10 configured to transmit message to other vehicles – for instance, autonomous driving vehicle and manual driving vehicle - and infrastructure equipment – e.g., traffic light, marker lamp and other equipment – see par. 38, 30, 40, 48, 3 and 6; Figure 2); 
However, Takii et al.’s invention failed to specifically disclose wherein the transportation system maintains a common set of driving rules that are shared by AVs and MVs.
However, Fujita et al. teach traffic rules to be stored on a vehicle’s onboard apparatus 200, which is read by the navigation device 220 via a traffic rule information 224, wherein the vehicle must follow when traveling on a road – each rule is defined for each point (latitude, longitude) and each link. Figures 3 and 5A-5B depict a plurality of vehicle (V1,V2, V3 and V4) at an intersection following traffic rules and priority level of the route – see par. 70, 102, 104-109, 127-128, 158-159, 163, 172, 67 and Figures 3 and 5A-5B. Given this disclosure, the traffic rules stored on an onboard apparatus is applied to any type of vehicle - for instance, autonomous vehicle and manual vehicle – travelling on a route / region and implement them to avoid collision and obtain smooth travelling (e.g., across an intersection). The stored traffic rules is equivalent to a common set driving rules. 
As Takii et al. disclose an inter-vehicle communication system for acquiring a vehicle current position via GPS, detecting surrounding environment of the vehicle Radar / Lidar and camera and transmitting / receiving traveling information between vehicles to secure a smooth traveling of vehicle in a route / region and given the teaching of Fujita et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Taki et al.’s invention to store, within an onboard apparatus of vehicle, traffic rules of route(s) / region(s) to avoid collision and obtain smooth travelling of the vehicles based on vehicle detecting data and travelling information exchange between vehicles as taught by Fujita et al. because the modification would enhance an inter-vehicle communication system for securing a smooth traveling of vehicles on a traveling area / region based on stored traffic rules and avoid accident / collision with other vehicles, pedestrian and / or object. 
wherein the AV exchanges messages with other AVs, MVs (e.g., Takii et al.’s invention, as modified by Fujita et al., disclose vehicle 1A’s wireless communication unit 10 configures to transmit and receive information – for instance, traveling information and the like – relating to other vehicle around vehicle 1A (e.g., vehicle 1B) ), and the infrastructure devices within the environment using the wireless communications interface to perform the following function:
determine the status of traffic conditions in the vicinity of the AV to execute the route plans in accordance with the common set of driving rules (e.g., vehicles 1A and 1B’s wireless communication unit 10 is configured to receive infrastructure information from the infrastructure equipment such as traffic light, mark lamp and the like and to transmit the traveling information of the vehicles to the infrastructure equipment (road-to-vehicle communication) and receive / transmit information related to a pedestrian from / to a portable electronic device (a smart phone, a tablet, a wearable device, and the like) carried by the pedestrian (pedestrian-to-vehicle communication) (e.g., claim 12) while securing a smooth travelling of vehicle on a traveling area / region based on stored traffic rules and avoid accident / collision with other vehicles, pedestrian and / or object - see Takii reference: par. 48 and 40 and Fujita et al. reference: par. 70, 102, 104-109, 127-128, 158-159, 163 and 172).  
Furthermore, Takii et al. disclose a mechanism / process  for receiving information from the infrastructure equipment and transmitting the traveling information of the vehicles to the infrastructure equipment (road-to-vehicle communication)(limitation: messages exchanged with the infrastructure devices) – see par. 48 and 40.
However, Takii et al.’s invention, as modified by Fujita et al., failed to specifically disclose update a route plan based upon exchanged messages, including messages exchanged with the infrastructure devices.  
However, Shaffer et al. teaches a central navigation server configured to update route information to vehicle(s) based on changing road and traffic condition to avoid area causing traffic delay / jam, wherein two-way communication is provided between vehicle navigation system and the navigation server (see par. 14-15, 30-31, 33, 35-36,39, 7 and Figure 1).
As Takii et al. disclose a mechanism / process  for receiving information from the infrastructure equipment and transmitting the traveling information of the vehicles to the infrastructure equipment (road-to-vehicle communication) and given the teaching of Shaffer et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to further modify Takii et al.’s invention to incorporate within the vehicle to infrastructure communication system, a mechanism / process for update route information to vehicle(s) via an infrastructure equipment (e.g., central navigation server)  based on changing road and traffic condition as taught by Shaffer et al. because the modification would enhance an inter-vehicle communication system for securing a smooth traveling of vehicles on a traveling area / region and avoid area causing traffic delay / jam.   
 
Regarding claim 2, Takii et al. disclose an inter-vehicle communication system for securing a smooth traveling of vehicle wherein the first set of sensors operative to provide self- location includes one or more of the following: GPS (e.g., a global positioning system (GPS) – see par. 30 and Figure 2), 38U.S. Utility Patent ApplicationAttorney Docket No.: CYB-131033D point cloud measurements and matching, inertial measurements, and wheel or speed measurement.

Regarding claim 3, Takii et al. disclose an inter-vehicle communication system for securing a smooth traveling of vehicle wherein the second set of sensors operative to monitor an environment surrounding the AV include one or more of the following: LADAR LIDAR (e.g., Lidar unit is configured to detect the surrounding environment of the vehicle), RADAR, and optical (e.g., camera), ranging or stereo computer vision (e.g., 45-46).

Regarding claim 4, Takii et al. disclose an inter-vehicle communication system for securing a smooth traveling of vehicle wherein the electronic controller is operative to perform object recognition or learning in conjunction with an input from the second set of sensors (e.g., the camera 6 is configured to acquire image data indicative of a surrounding environment of the vehicle 1 and to transmit the image data to the vehicle controller 3. The vehicle controller 3 is configured to acquire the surrounding environment information based on the transmitted image data. Here, the surrounding environment information can include information about a target object (a pedestrian, the other vehicle, a marker and the like) existing at the outside of the vehicle 1. For example, the surrounding environment information include information about attributes of the target object existing at the outside of the vehicle 1 – see par. 45).

Regarding claim 13, Takii et al. disclose an inter-vehicle communication system for securing a smooth traveling of vehicle wherein the communications interface operative to exchanges messages with one or more pedestrians communicates with localization and tagging units carried or worn by pedestrians to inform the AV as to the position or movement of the pedestrians (e.g., wireless communication unit 10 is configured to receive information related to a pedestrian from a portable electronic device (a smart phone, a tablet, a wearable device, and the like) carried by the pedestrian (pedestrian-to-vehicle communication) – see par. 48).

Regarding claims 15-16, Takii et al. disclose an inter-vehicle communication system for securing a smooth traveling of vehicle including a communications interface that interacts with localization and messaging tagging units supported on at least some of the infrastructure devices wherein the infrastructure devices include roadways and vehicles (e.g., vehicles’ wireless communication unit 10 is configured to received information relating to a pedestrian – for instance, position / location - from a portable electronic device (a smart phone, a tablet, a wearable device, and the like) carried by the pedestrian and to transmit the host vehicle traveling information of the vehicle traveling on a public road to the portable electronic device (pedestrian-to-vehicle communication) – see par. 48).

Regarding claim 19, Takii et al. disclose an inter-vehicle communication system for securing a smooth traveling of vehicle wherein the controller is operative to detect vehicles entering or within an intersection using the sensors and communicate this information to other vehicles entering or within the intersection (e.g., the vehicles’ wireless communication unit 10 is configured to transmit the traveling information of the vehicles to the infrastructure equipment (road to vehicle communication) – which require info regarding the vehicle(s) entering or within an intersection. For instance, the vehicles 1A and 1B is configured to perform communication with an infrastructure equipment via a communication network 200 (refers to Figure 5) such as the internet; in this way, a server 30 of the communication network 30 can specify the vehicles’ position (e.g., limitation: entering or within an intersection) to other vehicles by referring to a vehicle position information table – see par. 48, 61, and Figures 3 and 5).

Regarding claim 21, Takii et al. disclose an inter-vehicle communication system for securing a smooth traveling of vehicle wherein the controller is operative to use the communication interface to relay messages to other vehicles, pedestrians, or moving objects to improve traffic flow or avoid collisions (e.g., the wireless communication unit 10 configured to transmit and receive message to / from other vehicle, pedestrian’s wearable device and infrastructure equipment – e.g., traffic light, marker lamp and other equipment – see par. 38, 30, 40, 48 and Figure 2). 


Claims 5-6, 10-11 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Takii et al. (Pub No.: US 2019/0215671 A1) in view of Fujita et al. (Pub. No.: US 2018/0208199 A1) further in view of Shaffer et al. (Pub No.: US 2005/0131643)  as applied to claims above and further more in view of Lee et al. (Pub. No.: US 2015/0353082 A1).

Regarding claims 5-6 and 10-11, Takii et al.’s invention, as further modified by Shaffer et al., failed to disclose (i) wherein the processor is operative to modify a route plan based upon information gathered along a path (claim 5), wherein the common set of driving rules includes one or more of the following: data associated with stop signs, speed limits, and lane change prohibitions (claim 6), (ii) wherein, in accordance with the common driving rules, the AV has the ability to deviate from a planned path due to avoid obstacles or road conditions (claim 10), and wherein, in accordance with the common driving rules, the AV has the ability to perform enhanced braking and acceleration functions to avoid obstacles and collisions (claim 11). 
However, Lee et al. teach a system and method for providing path planning and generation in an autonomous driven vehicle that employs roadway point from a map database to determine a reference vehicle path and sensor on the vehicle for detecting static and moving object to adjust the reference path (e.g., claims 5 and 10 limitations); wherein the map database indicates a roadway speed limit (e.g., claim 6 limitation) (see abstract, par. 24, 74, 7, 82, Figures 2-4 and 6). The autonomous vehicle is configured to slow down for moving object in front of the vehicle and an evasive maneuver around an object – adjusting its path to safely go around the object (e.g., claim 10 limitation) – see par. 74-75 and 4.  When a moving object (e.g., a bicycle or pedestrian) is detected by the vehicle sensors16, an algorithm will adjust the speed of the vehicle – by applying a brake – to avoid the object or generate an evasive maneuver around an object – adjusting its path to safely go around the object – by acceleration (claim 10 limitation) – see par. 85, 86, 88, abstract, 74, Figures 10 and 12. 
Given the teaching of Lee et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further more modify Takii et al.’s invention to incorporate, with the inter-vehicle communication system for securing a smooth traveling of vehicles, a mechanism / process for proving path planning and generation in an autonomous driven vehicle, adjusting the reference path / slowing down the vehicle when static / moving object(s) is detected, and adjust the vehicle speed according to the speed limit of a roadway as taught by Lee et al. because the modification would enhance an inter-vehicle communication system for securing a smooth traveling of vehicle on a traveling area / region based on stored traffic rules and providing vehicle path planning and generation for lane centering and/or lane changing in and autonomously driven vehicle that uses roadway points from a map database to determine a reference vehicle path and then inputs from various vehicle sensors to alter the reference path based on road curvature and detected obstacles. 

Regarding claim 18, Takii et al.’s invention, as further modified by Shaffer et al., failed to disclose wherein the controller is operative to automatically perform one or more of the following functions: park the AV, couple and detach the AV to and from a trailer, refuel the AV, and navigate the AV to a point along a path for washing or maintenance.
However, Lee et al. teach a system and method for a vehicle configured to provide autonomous parking where the vehicle automatically provide a steering control for parking a vehicle – see par. 4. 
Given the teaching of Lee et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further more modify Takii et al.’s invention to incorporate, with the inter-vehicle communication system for securing a smooth traveling of vehicles, a mechanism / process for providing autonomous parking where the vehicle automatically provide a steering control for parking a vehicle as taught by Lee et al. because the modification would enhance an inter-vehicle communication system for securing a smooth traveling of vehicle on a traveling area / region based on stored traffic rules and providing autonomous parking by controlling the steering system of the vehicle.

Claims 7-8 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Takii et al. (Pub No.: US 2019/0215671 A1) in view of Fujita et al. (Pub. No.: US 2018/0208199 A1) further in view of Shaffer et al. (Pub No.: US 2005/0131643) as applied to claims above and further more in view of Huennekens et al. (Pub. No.: US 2017/0080900 A1).

Regarding claims 7-8 and 17, Takii et al.’s invention, as further modified by Shaffer et al., failed to disclose (i) wherein: the infrastructure devices include navigation or roadway status servers; and the processor is operative to modify a route plan based upon information received form the navigation or roadway status servers (claim 7), (ii) wherein the information received from the navigation or roadway status servers includes one or more payloads along a path (claim 8) and  (iii) wherein the AV is operative to identify, pick up and place packages, pallets, containers or other payloads in conjunction with a route plan.
However, Huennekens et al. teach an autonomous vehicle comprising an autonomous mode controller 125 configured to receive instructions from a remote server (limitation: infrastructure device) such as pickup location, pick up time, destination location, and other data (e.g., navigation and / or reroute data) and identify a passenger and pick up and drop off the passenger (e.g., limitation: other payloads) at a particular location - see par. 1, 9, 17, 20, 25, and 26-27.
Given the teaching of Huennekens et al., it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention (AIA ) to further more modify Takii et al.’s invention to incorporate, with the inter-vehicle communication system for securing smooth traveling of vehicles, a mechanism / process for an autonomous vehicle to receive instructions from a remote server and identify a passenger and pick up / drop off the passenger at a particular location as taught by Huennekens et al..
The modification would enhance an inter-vehicle communication system for securing a smooth traveling of vehicle on a traveling area / region based on stored traffic rules, receiving instruction from a remote server, identifying a passenger and picking up and dropping off the passenger at a particular location. 

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Takii et al. (Pub No.: US 2019/0215671 A1) in view of Fujita et al. (Pub. No.: US 2018/0208199 A1) further in view of Shaffer et al. (Pub No.: US 2005/0131643) as applied to claims above and further more  in view of Hazelton et al. (Pub. No.: 2016/0231746 A1).
Regarding claim 20, Takii et al.’s invention, as further modified by Shaffer et al., failed to specifically disclose wherein the controller is operative to use the communication interface to control or [a] sequence intersection lights or directional light functions to improve traffic flow or avoid collisions – see claim objection remarks above. 
However, Hazelton et al. teach a traffic signaling device (roadside infrastructure) for controlling traffic light at an intersection and transmitting information regarding the state of each element of the infrastructure to autonomous vehicle(s) for avoiding collision – see par. 7, 42, 189, 190, 210, 230, 259, 271, and 287; Figures 1A-1B.
  Given the teaching of Huennekens et al., it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention (AIA ) to further more modify Takii et al.’s invention to incorporate, with the inter-vehicle communication system / infrastructure equipment, a traffic signaling device configured to control traffic light at an intersection and transmit information regarding the state of each element of the infrastructure to autonomous vehicle(s) for avoiding collision as taught by Huennekens et al..
The modification would enhance an inter-vehicle communication system for securing a smooth traveling of vehicle on a traveling area / region based on stored traffic rules, controlling traffic light at an intersection and transmitting information regarding the state of each element of the infrastructure to autonomous vehicle(s) for avoiding collision. 

Response to Argument
Applicant’s arguments filed on July 29, 2022, with respect to the rejections of claims as cited on the Office Action mailed on April 29, 2022, have been fully considered but are not persuasive. 
Regarding applicant’s arguments with respect to “common set of driving rules” limitation and the teaching of Fijita et al. (see page 7, par. 3 – page 8, par. 4), the examiner respectfully disagreed with applicant allegation(s).  Applicant  argued that teaching of Fijita et al. regarding the traffic rules stored on vehicles is “very limited” and does not apply to Applicant’s common set of driving rules shares by AVs and MV. Applicant may consider that the claim does not further define any specific characteristic of the argued claimed feature. Given the broadest reasonable interpretation of the claim in light of the specification, the traffic rules stored on vehicles (Fijita et al.’s teaching) covers the limitation “common set of driving rules shares by AVs and MV.”  Furthermore,  the disclosure of the prior art does not preclude its implementation into a plurality of vehicles (AV and MV) and neither limit the stored traffic rules to a manual vehicle or autonomous vehicle. It is the examiner’s position that Takii et al. in view of Fujita et al. teach the argued feature(s); applicant is kindly invited to consider the above Office Action to view the ground of rejection, cited sections both references and motivation to combine the prior arts.  

Regarding applicant’s argument with respect to the amended claim 1, applicant is kindly invited to consider the above Office Action to view the new ground of rejection.
	
Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

This application is a continuation application of U.S. application no. 16/180,739 filed on November 5, 2018, now U.S. Patent 10,909,866 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent
Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664  
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664